Citation Nr: 1030691	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The documentation of record reflects that the Veteran served on 
active duty from January 1943 to February 1947.  (The Board 
acknowledges that, beyond the scope of the specific issue here on 
appeal, the Veteran contests some of the information of record 
concerning the details of his service; he is in the process of 
seeking correction to his service information, including some 
information on his DD214.)

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by a Department of Veterans 
Affairs (VA) Medical Center.  This matter was previously before 
the Board in June 2009, when it was remanded to accomplish 
adjudication of an intertwined claim at the agency of original 
jurisdiction.  The Board notes that the intertwined claim has 
been adjudicated, as evidenced by a January 2010 RO rating 
decision, and the directives of the Board's June 2009 remand have 
been substantially completed.

The Board notes that the Veteran's January 2008 substantive 
appeal submission expressed a desire to testify before a Board 
hearing.  However, the Veteran expressly withdrew this request in 
a signed February 2008 submission.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is not in effect for any right knee 
disability.

2.  The Veteran has not been granted service connection for a 
disability requiring the use of a prosthetic or orthopedic 
appliance nor requiring medication for the causing irreparable 
damage to his outergarments.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance are not met.  
38 U.S.C.A. §§ 1162 (West 2002); 38 C.F.R. § 3.810 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In a letter sent in January 2008, the claimant was 
informed of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the most recent VA medical center 
readjudication of the issue, as evidenced by the February 2010 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

To the extent that the VCAA notice in this case has been arguably 
inadequate with regard to the information and evidence necessary 
to warrant entitlement to the benefits sought, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of final 
decision in this case.  First, the Board notes that although the 
Veteran claims entitlement to a clothing allowance on the basis 
of a right knee disability, service connection is not in effect 
for any right knee disability; in this regard, the claim must be 
denied essentially as a matter of law.  38 C.F.R. § 3.310(a); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran's 
contentions have been very clearly specified in his 
correspondence on this matter, and he does not contend that a 
clothing allowance is warranted on any basis other than with 
regard to a right knee disability.  Congress, in enacting the 
VCAA, noted the importance of balancing the duty to assist with 
'the futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate the 
claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 
146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is dispositive 
of the claim, the VCAA is not applicable.  See Mason, 16 Vet. 
App. at 132; Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000, 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).

Further, the Board finds that the Veteran had actual knowledge of 
the necessary requirements to establish entitlement to the 
benefit sought.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).  
Significantly, the Board notes that the Veteran's August 2007 
notice of disagreement contains his own thorough restatement of 
the legal criteria for entitlement to a clothing allowance.  This 
demonstrates that he had actual knowledge of the requirements.  
Further, the Veteran had sufficient opportunity to provide 
evidence with respect to this issue. Moreover, the Veteran is 
represented by a national service organization, which would have 
actual knowledge of the information necessary to substantiate the 
Veteran's claim.  It is appropriate to assume that the Veteran's 
representative included information concerning the elements of 
the claim in its guidance to the Veteran.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by- case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent evidence.  
All available pertinent records have been obtained.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran's July 2007 submission formally filing his claim of 
entitlement to a clothing allowance identifies that the basis for 
the claim features damage done to his clothing from 'Two 
different Metal Braces for Rt. Knee.'  The Veteran's indications 
on this form suggest that he believes his 'OSTEO-ARTHRITIS RT. 
KNEE' is etiologically linked to his 'Schrapnel [sic] Lt. Leg,' 
and service-connection is in effect for the Veteran's shell-
fragment wound of the left leg.  The Veteran's August 2007 notice 
of disagreement indicates that the Veteran understands that 
entitlement to a clothing allowance must be based upon a service 
connected disability.  As discussed in the Board's June 2009 
remand of this issue, the Board found that the Veteran had 
implicitly raised a separate claim of entitlement to service 
connection for a right knee disability.

During the processing of the Board's remand, an RO rating 
decision was issued in January 2010 which denied entitlement to 
service connection for the Veteran's right knee osteoarthritis.  
That RO rating decision has not been appealed, and service 
connection for a right knee disability is not in effect.

A veteran is entitled to a clothing allowance if he: (1) because 
of a service-connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) that tends to wear 
out or tear his clothing; or (2) uses medication that a physician 
has prescribed for a skin condition due to a service-connected 
disability that causes irreparable damage to the veteran's outer 
garments.  See 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 
(2009).

The Veteran's service connected disabilities are sarcoidosis with 
correlated eye condition, and residuals of shell fragment wound 
to the left leg.  The Veteran has not contended, and no evidence 
otherwise suggests, that either of these disabilities provide a 
basis for entitlement to a clothing allowance; he has clearly and 
specifically articulated this claim is based upon damage to his 
clothing caused by braces worn for a right knee disability for 
which service connection is not in effect.

In the absence of service-connected disability requiring a 
prosthetic or orthopedic appliance that wears or tears the 
Veteran's clothes, or a service-connected skin disability 
requiring prescription medication that irreparably damages the 
Veteran's outer garments, the criteria for the award of a 
clothing allowance are not met.


ORDER

Entitlement to a clothing allowance is not warranted.  The appeal 
is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


